DETAILED ACTION
Status of the Claim
1.	Claims 1 and 4-10 are pending.
Status of the Rejections
2.	Rejection of claim 1 anticipated by Saito et al. is being withdrawn in view of applicant’s amendment.  New grounds of rejection is as follow. 
Rejection of claims 6-8 and 10 obvious over Saito et al. and Feldman et al. is being withdrawn in view of applicant’s amendment. New grounds of rejection is as follow. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
3.	Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saito et al. (JP2004233294, Examiner is using English machine Translation of the reference) in view of Feldman et al. (US 2009/0294301) in view of Neel et al. (US 2003/0203498) and LaBelle et al. (US 2019/0046092).
Claim 1. Saito et al. teach a urine testing strip (electrochemical sensor element 21 for detecting analytes in urine; page 3), comprising: 
a substrate (insulating substrate 36; page 3); 
a working electrode disposed on a surface of the substrate (working electrode 22 on insulating layer; see Fig 4A and page 3); 
a counter electrode disposed on the surface of the substrate, wherein the counter electrode and the working electrode are configured to provide a voltage difference to carry out an electrochemical reaction on a urine sample (counter electrode 23 on insulating layer and voltage is applied between working and counter electrodes to carry out oxidation of glucose in sample such as urine; pages 3 and 5); 
a reference electrode disposed on the surface of the substrate, wherein the reference electrode is configured to provide a fixed reference voltage (pages 3 and 4);  
a trigger circuit disposed on the substrate (sensor detection coil 27; page 4); and 
a protection layer covering the working electrode, the counter electrode and the reference electrode, wherein the protection layer has an opening exposing a portion of the working electrode, a portion of the counter electrode and a portion of the reference electrode (a cartridge comprising casing covers sensor assembly electrodes, opening 48 exposes portion of the electrodes; page 4 and Fig 6);
wherein the trigger circuit comprises a U-shape conductive line (sensor detection coil is U-shaped, see Fig 5);
wherein the U-shape conductive line comprises two ends and a bended portion, the bended portion is covered by the protection layer, and the two ends are not covered by protection layer (the U-shaped is comprised two ends and bended portion and the casing covers the bended portion and two ends are free to contact detection circuit 28 and ground; see page 4). 
	Saito et al. teach the working electrode 22 is disposed at the far end of the electrode assembly (see Fig 5) and is not surrounded by counter and reference electrodes as recited in the claim. 
	However, Neel et al. teach an electrochemical test strip comprising a substrate and a working electrode 22 and counter electrode 24 disposed on the substrate (abstract, Fig 2 and [0053], wherein the counter electrode surrounds working electrode, such configuration shields the working electrode electrically [0053]. Similarly, LaBelle et al. teach an electrochemical test strip comprised of working electrode 64 disposed in between the counter electrode 84 and reference electrode 74 (see Fig 4 and [0086]). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention in view of Neel et al. and LaBelle et al. would be motivated to arrange/change the shape of the electrodes of Saito et al. such that working electrode is surrounded by both counter and reference electrode because such configuration would shield the working electrode electrically from any stray current which in turn would yield accurate measurements. It is further noted that no criticality has been demonstrate in the specification with regard to arrangement of the electrodes as recited in the claim and thus it would have been obvious to shape/arrange the electrodes of Saito et al. in view of Neel et al. and LaBelle et al. teachings as these electrode configurations were known before the claimed invention and would have arrive to same results with reasonable expectation.

4.	Claims 6-8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saito et al. (JP2004233294, Examiner is using English machine Translation of the reference) in view of Neel et al. (US 2003/0203498) and LaBelle et al. (US 2019/0046092) and Feldman et al. (US 2009/0294301).
Claims 6 and 10. Satio et al. teach a urine testing system (electrochemical sensor element 21 connected to electrochemical measurement device; pages 3 and 4), comprising: 
a urine testing strip configured to receive a urine sample, wherein the urine testing strip comprises (electrochemical sensor element 21 configured to receive urine sample; see page 3):
a substrate (insulating substrate 36; page 3); 
a working electrode disposed on a surface of the substrate (working electrode 22 on insulating layer; see Fig 4A and page 3); 
a counter electrode disposed on the surface of the substrate, wherein the counter electrode and the working electrode are configured to provide a voltage difference to carry out an electrochemical reaction on a urine sample (counter electrode 23 on insulating layer and voltage is applied between working and counter electrodes to carry out oxidation of glucose in sample such as urine; pages 3 and 5); 
a reference electrode disposed on the surface of the substrate, wherein the reference electrode is configured to provide a fixed reference voltage (pages 3 and 4);  
a trigger circuit disposed on the substrate (sensor detection coil 27; page 4); and 
a protection layer covering the working electrode, the counter electrode and the reference electrode, wherein the protection layer has an opening exposing a portion of the working electrode, a portion of the counter electrode and a portion of the reference electrode (a cartridge comprising casing covers sensor assembly electrodes, opening 48 exposes portion of the electrodes; page 4 and Fig 6); and 
a detection device configured to receive the urine testing strip and to perform a detection operation on the urine sample through the urine testing strip (an electrochemical measurement device 20 is configured to receive the electrochemical sensor to perform detection on the sample; see page 4), wherein the detection device comprises:
a test strip receiving module configured to receive the test strip and to trigger the detection device through the trigger circuit, thereby providing electric power to the test strip for obtaining a detection result (the electrochemical measurement device is comprised of connector configured to receive the electrochemical sensor to trigger the measurement device through the sensor detection coil to provide electric power to the sensor; see page 4 and Fig 7);
wherein the trigger circuit comprises a U-shape conductive line (sensor detection coil is U-shaped, see Fig 5);
wherein the U-shape conductive line comprises two ends and a bended portion, the bended portion is covered by the protection layer, and the two ends are not covered by protection layer (the U-shaped is comprised two ends and bended portion and the casing covers the bended portion and two ends are free to contact detection circuit 28 and ground; see page 4). 
	Saito et al. teach the working electrode 22 is disposed at the far end of the electrode assembly (see Fig 5) and is not surrounded by counter and reference electrodes as recited in the claim. 
	However, Neel et al. teach an electrochemical test strip comprising a substrate and a working electrode 22 and counter electrode 24 disposed on the substrate (abstract, Fig 2 and [0053], wherein the counter electrode surrounds working electrode, such configuration shields the working electrode electrically [0053]. Similarly, LaBelle et al. teach an electrochemical test strip comprised of working electrode 64 disposed in between the counter electrode 84 and reference electrode 74 (see Fig 4 and [0086]). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention in view of Neel et al. and LaBelle et al. would be motivated to arrange/change the shape of the electrodes of Saito et al. such that working electrode is surrounded by both counter and reference electrode because such configuration would shield the working electrode electrically from any stray current which in turn would yield accurate measurements. It is further noted that no criticality has been demonstrate in the specification with regard to arrangement of the electrodes as recited in the claim and thus it would have been obvious to shape/arrange the electrodes of Saito et al. in view of Neel et al. and LaBelle et al. teachings as these electrode configurations were known before the claimed invention and would have arrive to same results with reasonable expectation.
Saito et al. teach the electrochemical sensor is connected to CPU (see page) but do not teach a wireless transmission module configured to receive the detection result and to transmit the detection result to a mobile computer device. 
However, Feldman et al. teach a biosensor comprising electrodes [0028] wherein the biosensor is connected to data processing terminal comprising mobile phone via wireless connection for securely providing results to doctor’s office [0062][0118].
Therefore, it would be obvious to one of ordinary skill in the art at the time of the invention in view of Feldman et al. teaching to connect Saito et al. electrochemical sensor to mobile device for fast delivery of the results to doctor to provide optimal care to the patient.
 
Claim 7. Saito et al. teach the test strip receiving module comprises an open-circuit circuitry, the open-circuit circuitry has two ends, and the open-circuit circuitry is turned on when two ends of the trigger circuit contact the ends of the open-circuit circuitry, thereby triggering the detection device to provide electric power to the test strip (sensor detection coil 27 is comprised of two ends which are connected to the two ends of sensor detection circuit 28 and upon detection of the detection coil 27, the power is turned on; see page 4 and Fig 1; thus meter is comprised of open-circuitry).  
Claim 8. Saito et al. teach the detection device is triggered to provide electric power to the test strip, the detection device applies voltages to the working electrode, the counter electrode and the reference electrode (the electrochemical measurement device when connected with sensor detection coil 27 to detect the electrochemical sensor and turn on the electrochemical measurement device which is configured to apply voltages to the electrode; see page 4).  

Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saito, Neel and LaBelle as applied to claim 1 above, and further in view of Ekinci et al. (Turk J Chem, 2006, 277-285) and Song et al. (Polymer, 2013, 2335-2340).
Claims 4 and 5. Saito et al. teach the working electrode comprises a conductor and a sensing film disposed on the conductor (an enzyme film 42 is disposed on titanium/platinum layer of working electrode, page 3) but do not teach the sensing film comprises polyimide derivatives having heterocyclic aromatic groups wherein the heterocyclic aromatic groups comprise benzimidazole or benzoxazole.  
	However, Ekinci et al. teach aromatic polyimide used as membrane for hydrogen peroxide selective membrane disposed on electrode (page 279, paragraph 3 and Introduction). The aromatic polyimide provides balance properties of chemical resistance, better solubility and thermal resistance. Moreover, Song et al. polyimide comprising benzimidazole or benzoxazole moieties to further improve thermal mechanical properties of polyimide to increase rigidity of the polymer backbones and provide strong intermolecular association (page 2335, col. 1, paragraphs 1 and 2). 
	Therefore, it would be obvious to one of ordinary skill in the art at the time of the invention in view of Ekinci et al. and Song et al. teaching to form the enzyme film of Saito et al. based on aromatic-polyimide because it is highly selective and permeable. 

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saito, Neel, LaBelle and Feldman et al. as applied to claim 7 above, and further in view of Ekinci et al. (Turk J Chem, 2006, 277-285) and Song et al. (Polymer, 2013, 2335-2340).
Claim 9. Saito et al. teach the working electrode comprises a conductor and a sensing film disposed on the conductor (an enzyme film 42 is disposed on titanium/platinum layer of working electrode, page 3) but do not teach the sensing film comprises polyimide derivatives having heterocyclic aromatic groups wherein the heterocyclic aromatic groups comprise benzimidazole or benzoxazole.  
	However, Ekinci et al. teach aromatic polyimide used as membrane for hydrogen peroxide selective membrane disposed on electrode (page 279, paragraph 3 and Introduction). The aromatic polyimide provides balance properties of chemical resistance, better solubility and thermal resistance. Moreover, Song et al. polyimide comprising benzimidazole or benzoxazole moieties to further improve thermal mechanical properties of polyimide to increase rigidity of the polymer backbones and provide strong intermolecular association (page 2335, col. 1, paragraphs 1 and 2). 
	Therefore, it would be obvious to one of ordinary skill in the art at the time of the invention in view of Ekinci et al. and Song et al. teaching to form the enzyme film of Saito et al. based on aromatic-polyimide because it is highly selective and permeable. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 





Any inquiry concerning this communication or earlier communications from the examiner should be directed to GURPREET KAUR whose telephone number is (571)270-7895. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GURPREET KAUR/
Primary Examiner
Art Unit 1759